Name: Commission Regulation (EC) No 3034/94 of 13 December 1994 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  deterioration of the environment;  health;  trade;  political geography;  agricultural activity
 Date Published: nan

 14. 12. 94 Official Journal of the European Communities No L 321 /25 COMMISSION REGULATION (EC) No 3034/94 of 13 December 1994 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station Whereas the measures provided in this Regulation are in accordance with the opinion of the ad hoc Committee instituted by Regulation (EEC) No 737/90, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station ('), and in particular Article 6 thereof, Whereas, in accordance with Regulation (EEC) No 737/90, the Commission shall adopt a list of products excluded from its application ; Whereas most agricultural products currently imported from third countries are free of radioactive contamination from the Chernobyl accident or so slightly contaminated as to present a negligible risk to health ; Whereas the list of products excluded from the applica ­ tion of Regulation (EEC) No 737/90, established by Commission Regulation (EEC) No 1518/93 (2), has to be extended to take this into account ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1518/93 is hereby repealed . Article 2 All products other than those listed in the Annex are excluded from the scope of Regulation (EEC) No 737/90 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission o OJ No L 82, 29. 3 . 1990, p. 1 . (2) OJ No L 150, 22. 6 . 1993, p . 30 . No L 321 /26 Official Journal of the European Communities 14. 12. 94 ANNEX List of products to which Regulation (EEC) No 737/90 is applicable CN code Description 0101 19 10 (Live horses, asses, mules and hinnies) : (Horses): For slaughter 0102 90 (Live bovine animals): (other): Domestic species 0103 91 (Live swine) : (Other) : Weighing less than 50 kg 0103 92 ( " ) : ( " ) : Weighing 50 kg or more 0104 10 (Live sheep and goats): (Sheep) (except pure-bred breeding animals 0410 10 10) 0104 20 90 ( " ) : (Goats): Other 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls 0106 00 Other live animals 02 Meat and edible meat offal 04 Dairy produce ; birds' eggs ; natural honey ; edible products of animal origin, not elsewhere specified or included (except 0408 11 20, 0408 19 20, 0408 91 20, 0408 9920) 0701 90 (Potatoes, fresh or chilled) : Other 0709 51 (Other vegetables, fresh or chilled) : Mushrooms (except cultivated mushrooms 0709 51 10) 0710 10 (Vegetables (uncooked or cooked by steaming or boiling in water), frozen): Potatoes 0710 80 60 (Vegetables (uncooked or cooked by steaming or boiling in water), frozen) : (other vegeta ­ bles) : Mushrooms 0711 90 60 (Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions) but unsuitable in that state for immediate consumption) : (other vegetables ; mixtures of vegetables) : (Mushrooms) : Other 0712 10 00 (Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared) : Pota ­ toes whether or not cut or sliced but not further prepared 0712 30 00 (Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared): Mushrooms and truffles 0810 40 (Other fruit, fresh): Cranberries, bilberries and other fruits of the genus Vaccinium 0811 90 50 (Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter) : (Other) : Fruit of the species Vaccinium myrtillus 0811 90 70 ( " ) : ( " ) : Fruit of the species Vaccinium myrtilloides and Vaccinium angustifo ­ lium 0812 90 40 (Fruit and nuts provisionally preserved (for example) by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption) : (Other) : Fruit of the species Vaccinium myrtillus 0902 Tea, whether or not flavoured 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices 1601 00 Sausages and similar products, of meat, offal or blood ; food preparations based on these products 14. 12. 94 Official Journal of the European Communities No L 321 /27 CN code Description 1602 Other prepared or preserved meat, meat offal or blood 1 603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates 2001 90 50 (Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid) : (Other) : Mushrooms 2003 10 (Mushrooms and truffles , prepared or preserved otherwise than by vinegar or acetic acid) : Mushrooms 2004 10 (Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen) : Potatoes 2005 20 (Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen) : Potatoes 2101 20 (Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof) : Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or mate